Citation Nr: 1113396	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  10-43 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Whether there is new and material evidence to reopen a claim for service connection for asthma.

2.  Entitlement to service connection for a respiratory disorder, including asthmatic bronchitis, asthma, and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1948 to January 1949 and in the U.S. Army from May 1951 to April 1953.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran initially filed a claim for service connection for asthma in May 1953, so the month following his discharge from service.  However, although he had been treated for asthmatic bronchitis during service, in November 1952, asthma was never diagnosed during his service and his initial claim resultantly was denied for lack of a then current diagnosis of this condition.  But the Board finds there is new and material evidence to reopen this claim.  And in reopening this claim, the Board finds that it should be more broadly construed to encompass multiple respiratory complaints and that a medical nexus opinion should be solicited to determine whether the Veteran's current complaints are related to those he had during his military service.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (wherein, in a similar situation, the Court indicated the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board is reopening the Veteran's claim for service connection and remanding it for further development before readjudicating this claim on its underlying merits.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  An August 1953 rating decision initially considered and denied the Veteran's claim for service connection for asthma on the basis that, although he had a diagnosis of asthmatic bronchitis in service, he did not have in-service treatment or a post-service diagnosis of asthma.

2.  Additional evidence received since that August 1953 rating decision, however, indicates he has received a diagnosis of asthma.


CONCLUSIONS OF LAW

1.  The August 1953 rating decision denying service connection for asthma is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that VA must both notify a claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended 

purpose of the notice is not frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, since the Board is reopening the claim, the Kent holding is inconsequential.  Moreover, the Board also need not at this juncture discuss whether there has been compliance with the other notice-and-duty-to-assist provisions of the VCAA until completion of the additional development of the claim on remand.  The Board will then be in a better position to determine whether these remaining requirements of the VCAA have been satisfied because the Board will have the benefit of the additional information and evidence obtained on remand.  Shinseki v. Sanders, 129 S. Ct. 1696 (2010).

II.  Whether there is New and Material Evidence to Reopen the Claim

The Veteran originally filed a claim for service connection for asthma in May 1953, so the month following the conclusion of his second period of service.  In an August 1953 rating decision, however, the RO denied his claim - concluding there was no diagnosis of asthma during his service.

The Veteran did not appeal that August 1953 decision, so it became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

This claim may be reopened, however, upon the submission of new and material evidence.  38 U.S.C.A. § 5108.

When a petition to reopen a previously denied, unappealed claim is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated this, noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Here, the evidence that must be considered in determining whether there is a basis for reopening the claim is the evidence that has been added to the record since the final and binding August 1953 rating decision.

As the stated basis of that initial denial was that the Veteran did not have a diagnosis of asthma (i.e., of the condition claimed), new and material evidence must at least suggest he has this required diagnosis of this condition, irrespective of any potential relationship or correlation between this condition and his military service.

Since that August 1953 rating decision in question, the Veteran has submitted VA and private treatment records.  This additional evidence is both new and material to his claim because it relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating his claim.  In effect, this additional evidence indicates he has received the required diagnosis of asthma.  Because this was not established when the RO initially considered and denied his claim in August 1953, submitting evidence tending to substantiate this diagnosis is reason or justification for reopening his claim.

So the claim is reopened.  As will be explained, however, it requires further development before being readjudicated on its underlying merits.


ORDER

The petition to reopen the claim for service connection for asthma is granted, subject to the further development of this claim on remand.



REMAND

As already explained, in accordance with the holding in Clemons, this claim should be more broadly construed to encompass multiple respiratory complaints.  And this being the case, a medical nexus opinion also is needed to determine whether the Veteran's current complaints are related to those he had during his military service.

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran's service treatment records (STRs) show a November 1952 diagnosis of asthmatic bronchitis.  He reported feeling a burning pain when coughing.  In December 1952, he reported being short-winded and having difficulty breathing.  The X-ray report indicates he mentioned having had a cough for the past two months, at first productive and now dry.  The X-ray was negative.  The report of his separation examination in April 1953 indicates he mentioned experiencing episodes of asthma while in Japan for three months.  His second period of military service ended that same month, later in April 1953.


A May 1953 record, so from the following month, indicates the Veteran had been experiencing a chronic cough for three years (so, if true, since 1950 or thereabouts), albeit with a normal X-ray.  His initial period of military service in the U.S. Navy was from April 1948 to January 1949.  And his additional, second period of service in the U.S. Army was from May 1951 to April 1953.  So it is unclear whether he had been experiencing symptoms since during a period of service (first or second) or, instead, since during the intervening break in his service.

The Veteran's private treatment records also show a diagnosis of COPD in June 1988.  A May 2007 treatment record from Women's and Children's Hospital indicates he was admitted to that hospital for an asthma attack and extreme shortness of breath.  Treatment records from L.W., M.D., show a history of asthma, emphysema, pneumonia, pleurisy, and allergic rhinitis.  VA treatment records show treatment for an asthma flare in June 2007.

So a medical examination and opinion are needed to determine the etiology of these several respiratory disabilities - including especially to determine whether any is related to the Veteran's military service (either period of service, first or second) or dates back to his service.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Schedule an appropriate VA compensation examination for a medical nexus opinion regarding the etiology of the Veteran's several respiratory conditions that have been diagnosed.


In particular, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's current complaints associated with these several respiratory conditions:  (1) initially manifested during his military service from April 1948 to January 1949 and from May 1951 to April 1953 or (2) are otherwise related to his service.

To this end, the examiner should specifically state whether any currently diagnosed respiratory condition is related to the complaints and treatment, etc., the Veteran received during his service.  In this regard, the examiner should note the treatment and evaluation the Veteran received during service concerning his chronic cough and diagnosis of asthmatic bronchitis in November 1952.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran hereby is advised that failure to report for this scheduled examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655


2.  Then readjudicate the claim for a respiratory disability in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to respond to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


